MEMORANDUM **
In these consolidated petitions, Surinder Pal Singh Chugh seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings in No. 05-76249 and its order denying his motion to reconsider in No. 06-70900. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), we deny in part and dismiss in part the petition for review in No. OS-76249 and we deny the petition for review in No. 06-70900.
The BIA did not abuse its discretion in denying Chugh’s motion to reopen as untimely, as it was filed more than 90 days after the BIA’s final decision and no exceptions to the time limitation apply. See 8 C.F.R. § 1003.2(c)(2), (c)(3). Further, we lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. *645§ 1008.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
The BIA was within its discretion in denying Chugh’s motion to reconsider because, despite Chugh’s due process contention, the motion failed to identify any error of fact or law in the BIA’s prior decision denying Chugh’s motion to reopen. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
PETITION FOR REVIEW in No. OS-76249 DENIED in part; DISMISSED in part.
PETITION FOR REVIEW in No. 06-70900 DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.